Response to Amendment
This Office Action is in response to 07/28/2022 Amendment after Final.
At least amended claim 1 would be rejected under 35 U.S.C. 103 as being unpatentable over US 9,298,534 to Miyamoto et al. (hereafter Miyamoto ‘534) as follows.
Regarding independent claim 1, Miyamoto ‘534 teaches an apparatus, comprising: 
a processor couplable to a memory device (FIG. 1: controller 3 coupled to NAND flash memory 10), wherein the processor is to: 
determine quality attributes and quality sub-characteristics associated with a plurality of sets of memory cells of the memory device (FIG. 1 and 11: bit error rate and erase count associated with physical/logical block in block manager 40, see 4:49-5:8 and 5:39-49. It is seen that the erase count is the sub-characteristics of bit error rate, the higher/smaller the erase count, the higher/lower the bit error rate); 
assign grades to one or more sets of the memory cells based, at least in part, on the determined quality attributes and the determined quality sub-characteristics (as in FIG. 11, wherein the quality attributes corresponding to bit error rate for leveling, and quality sub-characteristics corresponding to erase count for suboptimal leveling, see 12:64-13:5); and 
allocate a first one of the plurality of sets of memory cells for data to be retained for higher than a threshold period of time based, at least in part, on the assigned grade associated with a first one of the plurality of sets of memory cells being higher than a grade assigned to a second one of the plurality of sets of memory cells (FIGS. 9 and 11: allocating logical block having high bit error rate and corresponding erase count for low rewriting frequency; low rewriting frequency means data to be retained for long time);

Miyamoto ‘534 does not explicitly teach the recited limitations, but suggests that memory blocks having low bit error rate is used to write data with high rewriting frequency (FIG. 11: steps S410). 
It would have been obvious to one with ordinary skill in the art to realize that write data to the first set of memory cells prior to writing data to the second set of memory cells is matter of intended use.  For example, when the memory controller writes cached data, which is considered having short retention time, the controller should designate a block having lowest error bit rate with high rewriting frequency for storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 9, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824